Citation Nr: 0612054	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  00-14 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a bilateral foot disorder.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a low back disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran was scheduled for a Travel Board hearing in 
November 2005; however, he failed to report for the hearing 
and his request is considered withdrawn.  


FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder was 
previously denied in unappealed rating decisions.  The last 
final denial on any basis was dated in September 1998.  The 
veteran was notified and did not appeal.  

2.  The evidence received since September 1998 is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim seeking service 
connection for a bilateral foot disorder.  

3.  Service connection for a low back disorder was previously 
denied in unappealed rating decisions.  The last final denial 
on any basis was dated in September 1998.  The veteran was 
notified and did not appeal.  

4.  The evidence received since September 1998 is either 
cumulative or redundant of the evidence previously of record 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim seeking service 
connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  

2.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the veteran's claim to reopen, 
which was received before that date.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claim was initially 
adjudicated prior to enactment of the VCAA.  In the May 2005 
supplemental statement of the case, as well as  through 
correspondence dated in May 2004 and March 2005 he was 
provided with the notice required by the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession.  Although the veteran has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities for 
which service connection is sought, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that new and material evidence has not been 
submitted to reopen the claims for service connection.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  The Board notes that the veteran was scheduled for 
VA examinations in connection with his claims to reopen; 
however, he failed to report for the examinations without 
explanation and without requesting that the examinations be 
rescheduled.  The Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In any event, neither the VCAA nor the 
implementing regulations require VA to afford a claimant a VA 
examination before the receipt of new and material evidence 
to reopen a claim.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the claims 
would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  



II.  Analysis

Entitlement to service connection for a bilateral foot 
disorder was initially denied in April 1996 on the basis that 
the veteran's 3rd degree pes plans was a constitutional or 
developmental abnormality.  Service connection for the 
veteran's back disorder was also denied at that time on the 
basis that no chronic back disorder was noted during service 
or on discharge examination.   The veteran filed a claim to 
reopen the previously denied claims for service connection 
and in a September 1998 rating action, it was noted that new 
and material evidence had not been submitted to reopen the 
claims.  The veteran was notified in that same month and did 
not appeal the determination.  This was the last final denial 
on any basis.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  The veteran's present claim to reopen was received in 
February 1999, so this new amendment does not apply to this 
case.  

The evidence of record at the time of the September 1998 
decision includes service medical records which reflect that 
asymptomatic 3rd degree pes planus was shown on re-enlistment 
examination in July 1963.  Service medical records showed no 
treatment for his foot disorder during active service.  An 
April 1962 record noted the veteran had pain in his back 
after exercise which had existed for several years.  Also of 
record at that time was a November 1965 record which shows 
that the veteran complained of back pain following a jump.  
He was given medication and assigned to light duty for one 
week.  On separation examination in May 1966, a history of 
foot trouble and a back pain following an airborne jump were 
noted.  

Also of record at the time of the September 1998 RO decision 
were post-service treatment records showing some treatment 
for unrelated disabilities.  A February 1996 VA examination 
record noted that the veteran claimed that the onset of his 
foot problems was in 1965.  The diagnoses included bilateral 
hammertoe and hallux valgus deformities; severe callosities, 
and metatarsalgia.  An October 1997 VA operative report shows 
that the veteran was admitted for a bunionectomy and 
correction of hammertoes of the left foot.  No medical 
evidence of a nexus between the veteran's low back disability 
or the bilateral foot disorder and his military service was 
of record at the time of the September 1998 decision.  

Since the September 1998 RO decision, VA medical records 
showing treatment for a variety of conditions have been 
submitted.  While many of the records reflect treatment for 
disorders unrelated to those issues on appeal, some treatment 
reports show that the veteran was seen for back complaints 
and foot problems.  A November 1999 VA X-ray study reflects a 
diagnostic impression of degenerative disc disease of L2-3.  
Ongoing treatment records for calluses and bilateral bunions 
was also shown.  The evidence contained in the claims file 
does not contain any records which would provide a nexus 
between the veteran's bilateral foot condition and his 
military service.  Similarly, there are no records submitted 
since the final September 1998 decision which show a nexus 
between the veteran's low back disorder and active service.  
Consequently, the evidence added to the file since the last 
final decision is essentially cumulative of the evidence 
previously of record and is not so significant that it must 
be considered to fairly consider the merits of the veteran's 
claim.  None of the other evidence added to the record is 
pertinent to the claim to reopen.  

Moreover, to the extent that the veteran has offered 
statements to the effect that his low back disorder and 
bilateral foot disorder are related to his military service, 
such statements are essentially cumulative in nature since 
similar statements of the veteran were previously of record.  
Moreover, this is not competent evidence of a nexus between 
the bilateral foot disorder or the low back disorder and the 
veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's statements are not so significant by themselves or 
in the context of the evidence previously of record that they 
must be considered to fairly decide the merits of the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's 
claims for service connection for a bilateral foot disorder 
and for a low back disorder.  




ORDER

New and material evidence not having been received, reopening 
of the claim for service connection for a bilateral foot 
disorder is denied.  

New and material evidence not having been received, reopening 
of the claim for service connection for a low back condition 
is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


